Title: To James Madison from Constant Taber and Others, 7 July 1812 (Abstract)
From: Taber, Constant
To: Madison, James


7 July 1812, Newport. The Newport Guards, a company “commanded by capt James Perry, and composed of the republican citizens of this town, are desirious to obtain of Government the Loan of One hundred and fifty stands of arms and also, beg permission to have the new Fort erecting in this town, confided to their defense.” Support an application “this day made to the Honble: Wm: Eustis for those purposes.” Inform JM that the General Assembly has voted to receive from Eustis “all the arms belonging to the United States deposited in this town.” Request that the Newport Guards “may be armed either from those already here, or others that may soon arrive.”
